DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claim 2 recites the broad recitation “different wavelength”, and the claim also recites “especially broader wavelength” which is the narrower statement of the range/limitation.
Claim 10 recites the broad recitation “azure-blue to green range”, and the claim also recites “namely from 460nm-550nm” which is the narrower statement of the range/limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (EP 3316321).
Regarding claims 1 & 20, Yamakawa et al. disclose An LED module (see Abstract)/method for LED module comprising: at least one LED chip (102) which is designed to emit electromagnetic radiation (paragraph 17); at least one phosphor which is suitable for converting the radiation of the LED chip into a light, wherein an emission spectrum of the LED module contains a blue light portion and a green light portion (Fig 41), wherein an intensity of the blue light portion is greater than a CIE intensity of the same color temperature, and wherein an intensity of the green light portion is less than a CIE intensity of the same color temperature.
Regarding claim 2, Yamakawa et al. disclose that at least one phosphor is designed to at least partially absorb the electromagnetic radiation of the LED chip and to emit in light in a broader. wavelength range than the electromagnetic radiation, wherein the emission spectrum of the LED module is generated by mixing the radiation of the LED chip and the light emitted by the phosphor (paragraph 17).
Regarding claim 3, Yamakawa et al. disclose that the LED module (see Fig 32-33) comprises a cover (resin 56), which is translucent material for protecting the LED chip (32) which is a globe top and contains at least one phosphor (paragraph 70).
Regarding claim 4, Yamakawa et al. disclose that the LED chip emits the electromagnetic radiation in a violet wavelength range, has no UV portion (peak greater than 400nm).
Regarding claim 5, Yamakawa et al. disclose that the emission spectrum of the LED module shows no upwardly outlying peak in a range of from 460nm-550nm (see Fig 41).
Regarding claim 6, Yamakawa et al. disclose that the emission spectrum of the LED module at a specific color temperature of 4000 K; is substantially equal to, preferably or within 10% of, preferably within 5% of, a standardized daylight spectrum according to CIE of a correlated color temperature at least 1250 kelvin K higher (see Fig 37).
Regarding claim 7, Yamakawa et al. disclose that the emission spectrum of the LED module at the specific color temperature is substantially equal to a standardized daylight spectrum according to CIE of a correlated color temperature no more than 1750 kelvin higher (Fig 37).
Regarding claim 8, though Yamakawa et al.  do not explicitly disclose that the color temperature of the standardized daylight spectrum is 5700 K, however, it is inherent since standardized daylight spectrum is around 5700K.
Regarding claim 9, Yamakawa et al. disclose that the emission spectrum of the LED module at a color temperature of 4000 K is substantially equal to a standardized daylight spectrum according to CIE of a higher color temperature (Fig 37).
 Regarding claim 10, Yamakawa et al. disclose that the emission spectrum of the LED module is close to the daylight spectrum at 5700 K and in an azure-blue to green range, at a color temperature of 4000 K (paragraph 117).
Regarding claim 11, Yamakawa et al. disclose that an intensity of the emission spectrum is below an intensity of the daylight spectrum at identical color temperature (at 500nm intensity of LED module is below an intensity of daylight spectrum (see Fig 41).
Regarding claim 12, Yamakawa et al. disclose a color rendering index CRI of the LED module is above 90 (paragraph 17).
Regarding claim 13, Yamakawa et al. disclose that the emission spectrum of the LED module is generated by a dye-converted LED containing the LED chip and the at least one phosphor (paragraph 17).
Regarding claim 14, Yamakawa et al. disclose that the emission spectrum of the LED module is generated by combining a dye-converted LED, containing the LED chip and the at least one phosphor, and optical properties of a lamp (diffuser; paragraph 72).
 Regarding claim 15, though not disclosed explicitly it is inherent that an intensity of the electromagnetic radiation of the LED chip can be changed by amplitude or pulse-width modulation (intensity of radiation can be increased by increasing amplitude).
Regarding claim 16, Yamakawa et al. inherently teach that the wavelength of the electromagnetic radiation of the LED chip can be changed by injection flow via a forward current.
Regarding claim 17, Yamakawa et al. disclose that a first emission peak of the emission spectrum of the LED module, which has a lower intensity than a second emission peak of the emission spectrum at approximately 460 nm, is in a range from 410 nm to 430 nm (as seen in Fig 41, first emission peak is in the range from 410-430nm, which one has lower intensity than a second peak of emission at approximately 460nm)..
Regarding claim 18, Yamakawa et al. disclose that a third emission peak of the emission spectrum, which has a greater intensity than the first emission peak of the emission spectrum, is at approximately 605 nm (see Fig 41).
Regarding claim 19, Yamakawa et al. disclose a third emission peak of the emission spectrum, which has a lesser intensity than the second emission peak of the emission spectrum, is at approximately 605 nm (see Fig 41).
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875